Title: From George Washington to Colonel Thomas Nixon, 7 August 1779
From: Washington, George
To: Nixon, Thomas


        
          Sir,
          Head Quarters West Point August 7th 1779
        
        There is a quantity of money of the two emissions called in, lying at Hartford in the hands of a Mr John Lawrence Treasurer at that place. It is to be forwarded to Philadelphia—You will be pleased therefore to give orders to one of the Officers coming on with the levies to take charge of it, and on his arrival at Fish kill to give me notice—An attentive Officer should be appointed for the purpose. I have directed Genl Greene to have a Waggon provided at Hartford for the purpose. I am Sir Yr Most Obet servant.
      